DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…the dust blocking element includes a cover, and the cover is light permeable; generating a reference beam projecting toward the cover and the detecting area through the reference light source, the reference beam generating a feedback beam projecting toward the cover and the sensor through being reflected by a part of the shell component positioned at the detecting area; receiving the feedback beam through the sensor to generate a measured information; and comparing the measured information to an initial information stored in the processor through the processor, so as to obtain a pollution degree information of the cover.”
(as in claim 1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Odum (U.S. Patent 4,826,316) discloses a radiation detector with and auxiliary light source that detects contamination of the light-transmitting window.
Mutlu et al. (U.S. Pub. 2020/0318945) and Jutte et al. (U.S. Pub. 2021/0148807) disclose particle detectors that use the main light source to detect contamination of a transparent cover.
Yu et al. (U.S. Pub. 2022/0091009) is a related invention by some of the inventors of the current application, and has been reviewed for double-patenting conflicts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852